ORDER
PER CURIAM.
Appellant, Theresa Zarvos (‘Wife”), appeals from the judgment of the Circuit Court of St. Louis County ordering Respondent, James Zarvos, Jr. (“Husband”), to pay Wife $1,000 per month for statutory maintenance, but abating said amount for the first seven months. The court also divided all marital property and provided that each party would be responsible for the payment of his or her respective attorney’s fees. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.